 

Enumeral Biomedical Holdings, Inc.
2014 Equity Incentive Plan

 

Incentive Stock Option Agreement

 

Dear Anhco T. Nguyen,

 

On July 31, 2014, the Compensation Committee approved a grant of an Incentive
Stock Option (the "Option") to you to purchase Common Stock of Enumeral
Biomedical Holdings, Inc. (the "Company") pursuant to the Enumeral Biomedical
Holdings, Inc. 2014 Equity Incentive Plan (the "Plan"). The Option shall
constitute and be treated at all times by you and the Company as an “incentive
stock option,” as defined under Section 422(b) of the Internal Revenue Code of
1986, as amended.

 

You are granted an Option to purchase 90,000 shares of Common Stock of the
Company at the price of $1.00 per share which represents the Fair Market Value
of the Common Stock on the date of grant. The date of grant of this Option is
July 31, 2014.

 

1.          Vesting. This Option may be exercised only to the extent it is
vested. Subject to you remaining in the employ of the Company on the applicable
vesting dates below, this Option shall vest as follows:

 

(a)15,000 shares shall vest monthly over 4 years in 48 equal monthly
installments, beginning on July 31, 2014; and

 

(b)75,000 shares shall vest according to achievement of the following
performance milestones:

 

i.12,500 shares shall vest upon the development, submission, and acceptance by
the President of the Company of an R&D operating plan for an identified cell
therapy;

 

ii.12,500 shares shall vest upon the filing of patent application for certain
identified antibodies;

 

iii.12,500 shares shall vest upon the filing of patent application on a certain
method identified by the Company;

 

iv.12,500 shares shall vest upon the generation of comparative data using of
certain identified targets using the Company’s proprietary method, acceptable to
President of the Company; and

 

v.25,000 shares shall vest upon the attainment of first proof-of-concept data in
human cells from 5 patients using Enumeral Biomedical Corp.’s proprietary
antibody, acceptable to the President of the Company.

 

 

 

 

2.          Duration of Option. Except as otherwise provided herein, this option
may be exercised for three (3) months after you terminate employment with the
Company, provided, however in the event your termination of employment is due to
your death or disability, the Option may be exercised for one year following
such event. In no case, however, may the Option be exercised after July 31,
2024.

 

3.          Exercise of Option.

 

(a)          Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in Section 1.

 

(b)          Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the "Exercise Notice"),
which shall state the election to exercise the Option, the number of shares of
Common Stock in respect of which the Option is being exercised (the "Exercised
Shares"), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed by you and delivered to the Corporate Secretary. The Exercise Notice
shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
exercise price.

 

No shares of Common Stock shall be issued pursuant to the exercise of this
Option unless such issuance and exercise comply with applicable laws. Assuming
such compliance, for income tax purposes the exercised Shares shall be
considered transferred to you on the date the Option is exercised with respect
to such Exercised Shares.

 

4.          Method of Payment. Payment of the aggregate Exercise Price shall be
by any of the following, or a combination thereof, at your election:

 

(a)          cash;

 

(b)          check;

 

(c)          consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or

 

(d)          surrender of other shares of Common Stock which (i) in the case of
shares of Common Stock acquired upon exercise of an option, have been owned by
you for more than six (6) months on the date of surrender, AND (ii) have a fair
market value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares.

 

2

 

 

5.          Non-Assignability of Option. This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during your lifetime only by you except in the case of your
disability, this Option may be exercised by your representative. The terms of
the Plan and this Agreement shall be binding upon your executors,
administrators, heirs, successors and assigns.

 

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and you with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you. This Agreement is governed by the laws of the
State of Delaware.

 

[Signature page follows]

 

3

 

 

By your signature and the signature of the Company's representative below, you
and the Company agree that the Option is granted under and governed by the terms
and conditions of the Plan and this Agreement. You have reviewed the Plan and
this Agreement in their entirety, have had an opportunity to obtain the advice
of counsel prior to executing this Agreement and fully understand all provisions
of the Plan and this Agreement. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and Agreement. You further agree to notify the
Company upon any change in your residence address indicated below.

 

PARTICIPANT   ENUMERAL BIOMEDICAL     HOLDINGS, INC.       /s/ Anhco T. Nguyen  
/s/ Arthur H. Tinkelenberg Signature   By:       Anhco T. Nguyen   Chief
Executive Officer Print Name   Title       1523 Great Plain Avenue     Needham,
MA 02492                 Residence Address    

 

4

 

 

Exhibit A

EXERCISE NOTICE

 

Enumeral Biomedical Holdings, Inc.

One Kendall Square

Building 400, 4th Floor

Cambridge, MA 02139

 

————————

(date)

 

Re: Incentive Stock Option

 

Notice is hereby given pursuant to Section 3 of my Agreement that I elect to
purchase the number of shares set forth below at the exercise price set forth in
my Agreement:

 

Stock Option dated:           Number of shares being purchased:           Option
Exercise Price Per Share           Aggregate Option Exercise Price    

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I understand that the shares of Common Stock that I receive upon exercise of my
Option may not be freely tradable.

 

Further, I understand that, as a result of this exercise of rights, I will
recognize income in an amount equal to the amount by which the fair market value
of the shares of Common Stock exceeds the exercise price. I agree to report such
income in accordance with then applicable law and to cooperate with the Company
in establishing the withholding and corresponding deduction to the Company for
its income tax purposes.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2014 Equity Incentive Plan.

 

      (Signature)                   (Name of Optionee)

 

5

 